Exhibit 10.4

 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of June 5th,
2014, (the “Agreement Date”) between Freedom Petroleum, Inc., a Nevada
corporation (the “Company”) with an address of 650 Poydras Street, Suite 1400,
Office 15, New Orleans, LA 70130, and each purchaser identified on Schedule I,
as the same may be updated from time to time in accordance with this Agreement
(which purchaser, including its successors and assigns, a “Purchaser” and
collectively, the “Purchasers”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), Rule 506 and/or Regulation S promulgated thereunder, the
Company desires to issue and sell to each Purchaser, and each Purchaser,
severally and not jointly, desires to purchase from the Company, securities of
the Company as more fully described in this Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:
 
ARTICLE I.
DEFINITIONS
 
1.1 Definitions.  In addition to the terms defined elsewhere in this Agreement:
(a) capitalized terms that are not otherwise defined herein have the meanings
given to such terms in the Notes (as defined herein), and (b) the following
terms have the meanings set forth in this Section 1.1:
 
 “Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.
 
“Agent” shall have the meaning ascribed to such term in Section 5.2.
 
“Board of Directors” means the board of directors of the Company.
 
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of California are authorized or required by law or
other governmental action to close.
 
“Closing” means the individual and collective reference to the Initial Closing
and each subsequent closing on or before the Final Closing Date with one or more
Purchasers of the purchase and sale of the Shares pursuant to Section 2.1
 
“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) each Purchaser’s obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Shares, in each case,
have been satisfied or waived, but in no event later than the third Trading Day
following the date hereof.
 
“Commission” means the United States Securities and Exchange Commission.
 
“Common Stock” means the collective reference to the common stock, par value
$0.0001 per share of the Company, any shares of common stock of a
successor-in-interest to the Company, and any other class of securities into
which such securities may hereafter be reclassified or changed.
 
 
 

--------------------------------------------------------------------------------

 
 
“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
 
“Company Counsel” means Hunter Taubman Weiss LLP, with offices located at 130
West 42nd Street, 10th floor, New York, New York 10036.
 
"Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“Final Closing Date” shall mean that date which shall be the earlier of (a)
completion of the sale of all Shares or (b) 5:00 p.m. (EDT) on 19th June, 2014,
unless extended as per the terms and conditions stated herein.
 
“GAAP” shall have the meaning ascribed to such term in Section 3.1(g).
 
“Holder” shall mean the individual or collective reference to each Purchaser or
any subsequent holder (whether by purchase, assignment or other transfer) of the
Shares, or any of them.
 
“Indebtedness” shall mean (a) any liabilities for borrowed money or amounts owed
in excess of $50,000 (other than trade accounts payable incurred in the ordinary
course of business), (b) all guaranties, endorsements and other contingent
obligations in respect of indebtedness of others, whether or not the same are or
should be reflected in the Company’s consolidated balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(c) the present value of any lease payments in excess of $50,000 due under
leases required to be capitalized in accordance with GAAP.
 
“Initial Closing” shall mean the Closing of the sale of the Shares on the
Initial Closing Date.
 
“Initial Closing Date” shall mean a date which shall be the earlier to occur of
(a) completion of the Minimum Offering and receipt by the Company of the Minimum
Offering Amount, or (b) 19th June, 2014, which latter date may be extended for
up to an additional 60 days by mutual agreement of the Company and the
Investors, or until 5:00 p.m. (EST) on 19th June, 2014.
 
“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(n).
 
“Investor Information” means all of the information each of the Purchasers
provide on the accredited investor certification and investor profile included
after the Signature Page to this Agreement.
 
“Legend Removal Date” shall have the meaning ascribed to such term in Section
4.2(c).
 
“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.
 
 
2

--------------------------------------------------------------------------------

 
 
“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).
 
“Material Permits” shall have the meaning ascribed to such term in Section
3.1(l).
 
“Maximum Offering Amount” shall have the meaning ascribed to such term in
Section 2.1(a).
 
 “Minimum Offering Amount” shall have the meaning ascribed to such term in
Section 2.1(b).
 
“Minimum Subscription” shall have the meaning ascribed to such term in Section
2.1(a).
 
“Offering” shall mean the offering under Section 4(2), Rule 506 and/or
Regulation S of the Shares contemplated by this Agreement.
 
 “Person” means an individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
 “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.
 
“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(d).
 
“Required Minimum” means 100% of the Shares, ignoring any exercise limits set
forth therein.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
"Shares" means all of the shares of Common Stock being offerred and purchased
pursuant hereto.
 
“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock). 
 
“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for the Shares purchased hereunder as specified below such Purchaser’s name
on the signature page of this Agreement and next to the heading “Subscription
Amount,” in United States dollars and in immediately available or good funds.
 
 
3

--------------------------------------------------------------------------------

 
 
“Trading Day” means a day on which the principal Trading Market is open for
trading.
 
“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
AMEX, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, the OTC Bulletin Board or the OTC
Markets Group Inc. (or any successors to any of the foregoing).
 
 “Transaction Documents” means this Agreement, the Investor Information, all
exhibits thereto and hereto and any other documents or agreements executed in
connection with the transactions contemplated hereunder.
 
ARTICLE II.
PURCHASE AND SALE
 
2.1 The Shares; Subscription Amount, Offering Period
 
a. On the Closing Date, upon the terms and subject to the conditions set forth
herein, substantially concurrent with the execution and delivery of this
Agreement by the parties hereto, the Company agrees to sell, and the Purchasers,
severally and not jointly, agree to purchase one hundred and fifty thousand
dollars ($150,000.00) of Shares (the “Maximum Offering Amount”), pursuant to
which the Company shall issue them 468,750 Shares.
 
The Minimum Subscription that can be paid by any Purchaser is Twenty Five
Thousand ($25,000) Dollars (the “Minimum Subscription”); provided that a
Subscription Amount of less than $25,000 may be accepted at the sole discretion
of the Company.
 
b. Notwithstanding the provisions of Section 2.1(a) above, no Closing shall take
place if the aggregate Subscription Amount for the purchase of the Shares
hereunder that is received from Purchasers by the expiration of the Final
Closing Date is less than one hundred and fifty thousand dollars ($150,000) (the
“Minimum Offering Amount”).  Such Minimum Offering Amount is required to be
purchased for cash by Purchasers and issued by the Company on or before the
expiration of the Final Closing Date.  Pending completion of the sale of the
Minimum Offering Amount on or before the Final Closing Date, all funds received
from Purchasers shall be held into an ordinary bank account of the Company.
 
If the Minimum Offering Amount is received by the Initial Closing Date, all
funds previously received, net of commissions, if any, to the Agent and other
offering expenses, will be remitted to the Company.  If the Minimum Offering
Amount is not received by the Final Closing Date, the Offering will terminate
and all received proceeds will be returned to subscribers without interest or
deduction.


Following the Initial Closing, the Company may hold subsequent Closings up to
and including the Final Closing Date for all or any portion of the remaining
amount of the Offering not sold at the time of the Initial Closing or any
subsequent Closing, provided, however, that such subsequent Closings must occur
no later than the Final Closing Date.


c. Pending the Initial Closing on the Initial Closing Date and at each
subsequent Closing until the Final Closing Date, each Purchaser shall deliver to
the Company, via wire transfer or a certified check, immediately available funds
equal to such Purchaser’s Subscription Amount as set forth on the signature page
hereto executed by such Purchaser.  The Company shall deliver to each Purchaser
his or its respective Shares, as determined pursuant to Section 2.2(a) and the
Company and each Purchaser shall deliver the other items set forth in Section
2.2 deliverable at the Closing.  Upon satisfaction of the covenants and
conditions set forth in Sections 2.2 and 2.3, the Closing shall occur at the
offices of Company Counsel or such other location as the parties shall mutually
agree.
 
 
4

--------------------------------------------------------------------------------

 
 
d. The Company shall instruct the Purchaser to deliver to the Company checks
made payable to the order of “Freedom Petroleum,” or wire transfer to:
 
Freedom Petroleum Inc


All such checks and wire transfers remitted to the Company shall be accompanied
by information identifying each Purchaser, subscription, the Purchaser’s social
security or taxpayer identification number and address.  The checks or wire
transfers shall be placed into an ordinary bank account of the Company and not
an escrow account and may become commingled with other funds of the Company and
that the Company has the unconditional right to apply the proceeds thereof in
any way. 
 
e. Subject to receipt of the Minimum Offering, at the Initial Closing, the
Company is hereby expressly and irrevocably authorized by each Purchaser
executing this Agreement and delivering his, its or their respective
Subscription Amounts to the Company, to remit (i) amounts representing the
Agent’s commissions, if any, directly to the Agent, and (iii) the balance of
such amounts to the Company or any other Person.
 
f. Upon completion of the Minimum Offering on the Initial Closing Date and until
the Final Closing Date, the Purchasers shall continue to wire funds and/or
deliver checks payable to the Company.  At each subsequent Closing to be held on
or before the Final Closing Date, all additional received subscription proceeds
from the sale of Shares in excess of the Minimum Offering, net of commissions to
the Agent and other offering expenses, will be remitted to the Company.  The
Company is hereby expressly and irrevocably authorized by each Purchaser
executing this Agreement and delivering his, its or their respective
Subscription Amounts to the Company, to remit (i) amounts representing the
Agent’s commissions directly to the Agent, and (ii) the balance of such amounts
to the Company or any other Person.
 


2.2 Deliveries.
 
(a) On or prior to the applicable Closing Date, the Company shall deliver or
cause to be delivered to each Purchaser the following:
 

 
(i)  
this Agreement duly executed by the Company; and,

 
(ii) Shares representing the Subscription Amount paid by the Purchaser.
 
(b) On or prior to the applicable Closing Date, each Purchaser shall deliver or
cause to be delivered to the Company the following:
 
(i) this Agreement duly executed by such Purchaser, which includes the completed
Investor Information; by executing this Agreement, such Purchaser will be deemed
to have executed each of the Transaction Documents and will be bound by each of
their terms even if the Purchaser does not physically sign such other
Transaction Documents; and
 
 
5

--------------------------------------------------------------------------------

 
 
(ii) such Purchaser’s Subscription Amount by wire transfer to the account as
specified in writing by the Company or by check.
 
2.3 Closing Conditions.
 
(a) The obligations of the Company hereunder in connection with each Closing are
subject to the following conditions being met:
 
(i) the representations and warranties of each Purchaser contained in Section 4,
and the information set forth in the Investor Information, shall be true on and
as of the Closing (unless as of a specific date therein in which case they shall
be accurate as of such date) with the same effect as though such representations
and warranties had been made on and as of the Closing (or such other date);
 
(ii) all obligations, covenants and agreements of each Purchaser required to be
performed at or prior to the applicable Closing Date shall have been performed;
and
 
(iii) the delivery by each Purchaser of the items set forth in Section 2.2(b) of
this Agreement.
 
(b) The respective obligations of the Purchasers hereunder in connection with
the Closing are subject to the following conditions being met:
 
(i) the accuracy in all material respects when made and on the applicable
Closing Date of the representations and warranties of the Company contained
herein (unless as of a specific date therein);
 
(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the applicable Closing Date shall have been performed;
 
(iii) the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement; and
 
(iv) there shall have been no Material Adverse Effect with respect to the
Company since the date hereof.
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1 Representations and Warranties of the Company.  Except as set forth in the
SEC Reports (as hereinafter defined), which shall qualify any representation or
otherwise made herein to the extent of the disclosure contained in the relevant
section of any such SEC Report, the Company hereby makes the following
representations and warranties to each Purchaser:
 
(a) Organization and Qualification.  The Company is an entity duly incorporated
or otherwise organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or organization, with the requisite power
and authority to own and use its properties and assets and to carry on its
business as currently conducted.  The Company is not in violation or default of
any of the provisions of its articles of incorporation or bylaws.  The Company
is duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of
 
 
6

--------------------------------------------------------------------------------

 
 
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in: (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document (any of (i), (ii) or (iii), a
“Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
 
(b) Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and each of the other Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder.  The execution and delivery
of this Agreement and each of the other Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals.  This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms,
except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
 
(c) SEC Reports.  The Company’s Common Stock is duly registered under the
Securities and Exchange Act of 1934, as amended (the “Exchange Act”), and the
Company is current in its filings of all Annual Reports, Quarterly Reports and
Interim Reports on Forms 10-K, 10-Q and 8-K that are required to be filed under
the Exchange Act (collectively the “SEC Reports”).  The information in the SEC
Reports, taken as a whole, is true and correct in all material respects and does
not contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.
 
(d) No Conflicts.  The execution, delivery and performance by the Company of
this Agreement and the other Transaction Documents to which it is a party, the
issuance and sale of the Shares and the consummation by it of the transactions
contemplated hereby and thereby do not and will not: (i) conflict with or
violate any provision of the Company’s articles of incorporation, bylaws or
other organizational or charter documents, (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument or other understanding
to which the Company is a party or by which any property or
 
 
7

--------------------------------------------------------------------------------

 
 
asset of the Company is bound or affected, or (iii) subject to the Required
Approvals, conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Effect.
 
(e) Filings, Consents and Approvals.  The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
the filing of Form D with the Commission and such filings as are required to be
made under applicable state securities laws (collectively, the “Required
Approvals”).
 
(f) Issuance of the Shares.  The Shares are duly authorized and, when issued and
paid for in accordance with the applicable Transaction Documents, will be duly
and validly issued, fully paid and non-assessable, free and clear of all Liens
imposed by the Company other than restrictions on transfer provided for in the
Transaction Documents.  The Note Shares and Warrant Shares, when issued in
accordance with the terms of the Transaction Documents, will be validly issued,
fully paid and non-assessable, free and clear of all Liens imposed by the
Company other than restrictions on transfer provided for in the Transaction
Documents.
 
(g) Capitalization.  The capitalization of the Company is included in the SEC
Reports, which also includes the number of shares of Common Stock owned
beneficially, and of record, by Affiliates of the Company as of July 31, 2013.
No Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents.  Except as a result of the purchase
and sale of the Shares contemplated herein, there are no outstanding options,
warrants, scrip rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire any shares of Common Stock, or contracts, commitments, understandings
or arrangements by which the Company is or may become bound to issue additional
shares of Common Stock or Common Stock Equivalents. Except as set forth herein,
the issuance and sale of the Shares will not obligate the Company to issue
shares of Common Stock or other securities to any Person (other than the
Purchasers) and will not result in a right of any holder of Company securities
to adjust the exercise, conversion, exchange or reset price under any of such
securities. All of the outstanding shares of capital stock of the Company are
duly authorized, validly issued, fully paid and non-assessable, have been issued
in compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities.  No further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance and sale of the Shares.  There are no stockholders agreements,
voting agreements or other similar agreements with respect to the Company’s
capital stock to which the Company is a party or, to the knowledge of the
Company, between or among any of the Company’s stockholders.
 
(h) Shell Company Status.  The Company does not have any registered securities
and therefore has not been subject to Rule 144(i) under the Securities Act.
 
(i) Intentionally left blank.
 
 
8

--------------------------------------------------------------------------------

 
 
(j) Litigation.  There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company or any of it’s properties before or
by any court, arbitrator, governmental or administrative agency or regulatory
authority (federal, state, county, local or foreign) (collectively, an “Action”)
which (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the Shares or (ii) could,
if there were an unfavorable decision, have or reasonably be expected to result
in a Material Adverse Effect.  Neither the Company nor any director or officer,
is or has been the subject of any Action involving a claim of violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty.  There has not been, and to the knowledge of the Company, there
is not pending or contemplated, any investigation by the Commission involving
the Company or any current or former director or officer of the Company.
 
(k) Labor Relations.  No labor dispute exists or, to the knowledge of the
Company, is imminent with respect to any of the employees of the Company, which
could reasonably be expected to result in a Material Adverse Effect.  None of
the Company’s employees is a member of a union that relates to such employee’s
relationship with the Company and the Company is not a party to a collective
bargaining agreement, and the Company believes that its relationships with its
employees are good.  To the knowledge of the Company, no executive officer of
the Company is, or is now expected to be, in violation of any material term of
any employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant in favor of any third party, and the continued
employment of each such executive officer does not subject the Company to any
liability with respect to any of the foregoing matters.  The Company is in
compliance with all U.S. federal, state, local and foreign laws and regulations
relating to employment and employment practices, terms and conditions of
employment and wages and hours, except where the failure to be in compliance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
(l) Compliance.  The Company: (i) is not in default under or in violation of
(and no event has occurred that has not been waived that, with notice or lapse
of time or both, would result in a default by the Company), nor has the Company
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any judgment, decree or order of any court, arbitrator or other
governmental authority or (iii) is or has been in violation of any statute,
rule, ordinance or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, occupational health and safety, product quality and
safety and employment and labor matters, except in each case as could not have
or reasonably be expected to result in a Material Adverse Effect.
 
(m) Regulatory Permits.  The Company possess all certificates, authorizations
and permits issued by the appropriate federal, state, local or foreign
regulatory authorities necessary to conduct their respective businesses, except
where the failure to possess such permits could not reasonably be expected to
result in a Material Adverse Effect (“Material Permits”), and the Company has
not received any notice of proceedings relating to the revocation or
modification of any Material Permit.
 
(n) Title to Assets.  The Company has good and marketable title in fee simple to
all real property owned by it and good and marketable title in all personal
property owned by it that is material to the business of the Company, in each
case free and clear of all Liens, except for (i) Liens as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company and (ii) Liens for
the payment of federal, state or other taxes, for which appropriate reserves
have been made therefore in accordance with GAAP and, the payment of which is
neither delinquent nor subject to penalties.  Any real property and facilities
held under lease by the Company are held by it under valid, subsisting and
enforceable leases with which the Company is in compliance.
 
 
9

--------------------------------------------------------------------------------

 
 
(o) Intellectual Property.  The Company has, or has rights to use, all patents,
patent applications, trademarks, trademark applications, service marks, trade
names, trade secrets, inventions, copyrights, licenses and other intellectual
property rights and similar rights as necessary or required for use in
connection with its business and which the failure to so have could have a
Material Adverse Effect (collectively, the “Intellectual Property Rights”).  The
Company has not received a notice (written or otherwise) that any of, the
Intellectual Property Rights has expired, terminated or been abandoned, or is
expected to expire or terminate or be abandoned, within two (2) years from the
date of this Agreement.  The Company has not received a written notice of a
claim or otherwise has any knowledge that the Intellectual Property Rights
violate or infringe upon the rights of any Person, except as could not have or
reasonably be expected to not have a Material Adverse Effect.  To the knowledge
of the Company, all such Intellectual Property Rights are enforceable and there
is no existing infringement by another Person of any of the Intellectual
Property Rights.  The Company has taken reasonable security measures to protect
the secrecy, confidentiality and value of all of their intellectual properties,
except where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
(p) Transactions With Affiliates and Employees.  Except as set forth in the SEC
Reports, none of the officers or directors of the Company and, to the knowledge
of the Company, none of the employees of the Company is presently a party to any
transaction with the Company (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from providing for the borrowing of money from or lending of
money to, or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $120,000 other than for: (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company and (iii) other employee benefits, including stock option agreements
under any stock option plan of the Company.
 
(q) Certain Fees.  Except as set forth in Section 5.2 of this Agreement, no
brokerage or finder’s fees or commissions are or will be payable by the Company
or any Subsidiaries to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by the Transaction Documents.  The Purchasers shall
have no obligation with respect to any fees or with respect to any claims made
by or on behalf of other Persons for fees of a type contemplated in this Section
that may be due in connection with the transactions contemplated by the
Transaction Documents.
 
(r) Private Placement.  Assuming the accuracy of the Purchasers’ representations
and warranties set forth in Section 3.2, no registration under the Securities
Act is required for the offer and sale of the Shares by the Company to the
Purchasers as contemplated hereby.
 
(s) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Shares, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.
 
 
10

--------------------------------------------------------------------------------

 
 
(t) Registration Rights.  No Person has any right to cause the Company to effect
the registration under the Securities Act of any securities of the Company or
any Subsidiaries.
 
(u) Disclosure.  All of the disclosure furnished by or on behalf of the Company
to the Purchasers regarding the Company its business and the transactions
contemplated hereby, is true and correct and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading.  The Company acknowledges and agrees that
no Purchaser makes or has made any representations or warranties with respect to
the transactions contemplated hereby other than those specifically set forth in
Section 3.2 hereof.
 
(v) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company (i) has made or filed all United States federal, state and
local income and all foreign income and franchise tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations
and (iii) has set aside on its books provision reasonably adequate for the
payment of all material taxes for periods subsequent to the periods to which
such returns, reports or declarations apply.  There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for any such claim.
 
(w) No General Solicitation. Neither the Company nor any person acting on behalf
of the Company has offered or sold any of the Shares by any form of general
solicitation or general advertising.  The Company has offered the Shares for
sale only to the Purchasers and certain other “accredited investors” within the
meaning of Rule 501 under the Securities Act.
 
(x) Acknowledgment Regarding Purchasers’ Purchase of Shares.  The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated thereby.  The Company further acknowledges
that no Purchaser is acting as a financial advisor or fiduciary of the Company
(or in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Purchaser or any
of their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchasers’ purchase of the Shares.  The Company further represents to each
Purchaser that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.
 
(y) Prior Legal Matters.  To the best of the Company's knowledge, none of its
officers or directors have been (a) subject to voluntary or involuntary petition
under the federal bankruptcy laws or any state insolvency law or the appointment
of a receiver, fiscal agent or similar officer by a court for his business or
property; (b) convicted in a criminal proceeding or named as a subject of a
pending criminal proceeding (excluding traffic violations and other minor
offenses); (c) subject to any order, judgment, or decree (not subsequently
reversed, suspended, or vacated) of any court of competent jurisdiction
permanently or temporarily enjoining him from engaging, or otherwise imposing
limits or conditions on his engagement in any securities, investment advisory,
banking, insurance, or other type of business or acting as an officer or
director of a public company; (d) found by a court of competent
 
 
11

--------------------------------------------------------------------------------

 
 
jurisdiction in a civil action or by the Securities and Exchange Commission or
the Commodity Futures Trading Commission to have violated any federal or state
securities, commodities or unfair trade practices law, which such judgment or
finding has not been subsequently reversed, suspended, or vacated; (e) been
convicted, within ten years before the date of this Agreement, of any felony or
misdemeanor: (i) in connection with the purchase or sale of any security; (ii)
involving the making of any false filing with the Securities and Exchange
Commission; or (iii) arising out of  the conduct of the business of an
underwriter, broker, dealer, municipal securities dealer, investment adviser or
paid solicitor of purchasers of securities;  (f) subject to a final order of a
state securities commission (or an agency or officer of a state performing like
functions); a state authority that supervises or examines banks,
savings  associations, or credit unions; a state insurance commission (or an
agency or officer of a state performing like functions); an appropriate federal
banking agency; the U.S. Commodity Futures Trading Commission; or the National
Credit Union Administration that: (i) at the date of this Agreement, bars the
person from: (1) Association with an entity regulated by such commission,
authority, agency, or officer; (2) Engaging in the business of securities,
insurance or banking; or (3) Engaging in savings association or credit union
activities; or (ii) Constitutes a final order based on a violation of any law or
regulation that prohibits fraudulent, manipulative, or deceptive conduct entered
within ten years before such sale;  (g) is subject to an order of the Securities
and Exchange Commission entered pursuant to section 15(b) or 15B(c) of the
Securities Exchange Act of 1934 (15 U.S.C. 78o(b) or 78o-4(c)) or section 203(e)
or (f) of  the Investment Advisers Act of 1940 (15 U.S.C. 80b-3(e) or (f)) that,
at the date of this Agreement: (i) Suspends or revokes such person’s
registration as a broker, dealer, municipal securities dealer or investment
adviser; (ii) Places limitations on the activities, functions or operations of
such person; or (iii) Bars such person from being associated with any entity or
from participating in the offering of any penny stock; (h) is subject to any
order of the Securities and Exchange Commission entered within five years before
the date of this Agreement that, at the time of such sale, orders the person to
cease and desist from committing or causing a  violation or future violation of:
(i) Any scienter-based anti-fraud provision of the federal securities laws,
including without limitation section 17(a)(1) of the Securities Act of 1933 (15
U.S.C. 77q(a)(1)), section 10(b) of the Securities Exchange Act of 1934 (15
U.S.C. 78j(b)) and 17 CFR 240.10b-5, section 15(c)(1) of the Securities Exchange
Act of 1934 (15 U.S.C. 78o(c)(1)) and section 206(1) of the Investment Advisers
Act of 1940 (15 U.S.C. 80b-6(1)), or any other rule or regulation thereunder; or
(ii) Section 5 of the Securities Act of 1933 (15 U.S.C. 77e); (I) is suspended
or expelled from membership in, or suspended or barred from association with a
member of, a registered national securities exchange or a registered national or
affiliated securities association for any act or omission to act constituting
conduct inconsistent with just and equitable principles of trade; (j) has filed
(as a registrant or issuer), or was or was named as an underwriter in, any
registration statement or Regulation A offering statement filed with the
Securities and Exchange Commission that, within five years before such sale, was
the subject of a refusal order, stop order, or order suspending the Regulation A
exemption, or is, at the date of this Agreement, the subject of an investigation
or proceeding to determine whether a stop order or suspension order should be
issued; or (k) is subject to a United States Postal Service false representation
order entered within five years before such sale, or is, at the date of this
Agreement, subject to a temporary restraining order  or preliminary injunction
with respect to conduct alleged by the United States Postal Service to
constitute a scheme or device for obtaining money or property through the mail
by means of false representations.
 
 
12

--------------------------------------------------------------------------------

 
 
3.2 Representations and Warranties of the Purchasers.    Each Purchaser, for
himself, herself, itself and for no other Purchaser, hereby represents and
warrants as of the date hereof and as of the Closing Date to the Company as
follows (unless as of a specific date therein):
 
(a) Organization; Authority.  Such Purchaser is either an individual or an
entity duly incorporated or formed, validly existing and in good standing under
the laws of the jurisdiction of its incorporated or formed with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by such
Purchaser of the transactions contemplated by the Transaction Documents have
been duly authorized by all necessary corporate, partnership, limited liability
company or similar action, as applicable, on the part of such Purchaser.  Each
Transaction Document to which it is a party has been duly executed by such
Purchaser, and when delivered by such Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such
Purchaser, enforceable against it in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
(b) Own Account.  Such Purchaser understands that the Shares are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Shares as principal for its
own account and not with a view to or for distributing or reselling such Shares
or any part thereof in violation of the Securities Act or any applicable state
securities law, has no present intention of distributing any of such Shares in
violation of the Securities Act or any applicable state securities law and has
no direct or indirect arrangement or understandings with any other persons to
distribute or regarding the distribution of such Shares in violation of the
Securities Act or any applicable state securities law (this representation and
warranty not limiting such Purchaser’s right to sell the Shares in compliance
with applicable federal and state securities laws).  Such Purchaser is acquiring
the Shares hereunder in the ordinary course of its business.
 
(c) No Reliance on Projections.  Each Purchaser has not relied on any financial
projections, models or other financial information relating to the Company not
contained in the SEC Reports, whether or not provided by the Company, any
placement agent or any other source.  Each Purchaser acknowledges that such
financial projections are inherently unreliable and are not an accurate
indication of the Company’s business prospects or future financial performance.
 
(d) Restricted Securities.  Each Purchaser has been advised that the Shares have
not been registered under the Securities Act or any other applicable securities
laws and that such securities are being offered and sold pursuant to
Section 4(2) of the Securities Act, Regulation D and/or Regulation S thereunder,
and that the Company’s reliance upon Section 4(2), Regulation D and Regulation S
is predicated in part on each Purchaser’s representations as contained herein
and in the Investor Representation attached hereto as Exhibit “B” or the
Regulation S Acknowledgment Form attached hereto as Exhibit “C”.
 
(i)  Each Purchaser acknowledges that the Shares have not been registered under
the Securities Act or the securities laws of any state and that such securities
are being offered, and will be sold, pursuant to applicable exemptions from such
registration for nonpublic offerings and will be issued as “restricted
securities” as defined by Rule 144 promulgated pursuant to the Securities
Act.  The Shares may not be resold in the absence of an effective registration
thereof under the Securities Act and applicable state securities laws unless, in
the opinion of the Company's counsel, an applicable exemption from registration
is available.
 
 
13

--------------------------------------------------------------------------------

 
 
(ii) If purchased pursuant to Regulation S, each Purchaser is not a U.S. Person
(as defined for purposes of Regulation S) and such Purchaser is not acquiring
the Shares for the account or benefit of a U. S. Person.
 
(iii) If purchased pursuant to Regulation S, each such Purchaser acknowledges
that the Shares have not been registered under the Securities Act and may not be
offered or sold in the United States or to U.S. Persons (other than
distributors, as defined in Rule 902 of the Securities Act) unless the
securities are registered under the Securities Act, or an exemption from the
registration requirements of the Securities Act is available.
 
(iv) Each Purchaser represents that such Purchaser is acquiring the Shares for
Purchaser’s own account, for investment purposes only and not with a view to, or
for sale in connection with, a distribution, as that term is used in Section
2(11) of the Securities Act, in a manner which would require registration under
the Securities Act or any state securities laws.
 
(v)  Each Purchaser understands and acknowledges that the Shares will bear the
following legend if the Shares are purchased pursuant to the provisions of
Regulation D:
 
“THESE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), NOR QUALIFIED UNDER ANY APPLICABLE STATE
SECURITIES LAWS AND MAY NOT BE PLEDGED, SOLD, ASSIGNED OR TRANSFERRED UNLESS (I)
A REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES LAW REQUIREMENTS HAVE BEEN MET OR (II)
THE COMPANY RECEIVES AN OPINION OF COUNSEL REASONABLY ACCEPTABLE TO THE COMPANY
THAT EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS UNDER THE SECURITIES ACT AND
THE REGISTRATION OR QUALIFICATION REQUIREMENTS OF APPLICABLE STATE SECURITIES
LAWS ARE AVAILABLE.”
 
or, if the Shares are purchased pursuant to Regulation S:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED.  THE SHARES WERE ISSUED IN A
TRANSACTION EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
PURSUANT TO REGULATION S PROMULGATED UNDER IT.  THE SHARES MAY NOT BE OFFERED OR
SOLD IN THE UNITED STATES UNLESS REGISTERED UNDER THE SECURITIES ACT OR AN
EXEMPTION FROM REGISTRATION IS AVAILABLE.  TRANSFERS OF THE SHARES REPRESENTED
BY THIS CERTIFICATE MAY NOT BE TRANSFERRED EXCEPT IN ACCORDANE WITH THE
PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT,
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION.  FURTHER, HEDGING
TRANSACTIONS WITH REGARD TO THE SHARES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE SECURITIES ACT.”


 
14

--------------------------------------------------------------------------------

 
 
(vi)           Each Purchaser acknowledges that the Shares are not liquid and
are transferable only under limited conditions.  Each Purchaser acknowledges
that such Shares must be held indefinitely unless they are subsequently
registered under the Securities Act or an exemption from such registration is
available.  Such Purchaser is aware of the provisions of Rule 144 and
Regulation S promulgated under the Securities Act, which permits limited resale
of restricted securities subject to the satisfaction of certain conditions and
that such Rule is not now available and, in the future, may not become available
for resale of the Shares. Each Purchaser acknowledges that hedging transactions
involving the Shares may not be conducted unless in compliance with the
Securities Act.
 
(e) Purchaser Status.  At the time such Purchaser was offered the Shares, it
was, and as of the date hereof it is, and on each date on which it converts the
Notes or exercises the Warrants it will be either: (i) an “accredited investor”
as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the
Securities Act or (ii) a “qualified institutional buyer” as defined in Rule
144A(a) under the Securities Act.  Such Purchaser is not required to be
registered as a broker-dealer under Section 15 of the Exchange Act.  The
Purchaser has truthfully and accurately completed the Investor Information
requested in this Agreement, which is hereby incorporated by reference, and will
submit to the Company such further assurances of such status as may be
reasonably requested by the Company.
 
(f) Experience of Such Purchaser.  Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Shares, and has so evaluated the
merits and risks of such investment.  Such Purchaser is able to bear the
economic risk of an investment in the Shares and, at the present time, is able
to afford a complete loss of such investment. Purchaser represents and warrants
that Purchaser has only relied on information set forth in the SEC Reports in
connection with Purchaser's investment in the Shares.  Purchaser agrees and
acknowledges that the SEC Reports amend, supplement, and supersede any prior
information received regarding the Shares.
 
(g) Ability to Bear
Risk.  The  Purchaser  understands  and  agrees  that  purchase  of  the Shares
is a high risk investment and the Purchaser is able to afford an investment in a
speculative venture having the risks and objectives of the Company, including a
risk of total loss of such investment.  The Purchaser must bear the substantial
economic risks of the investment in the Shares indefinitely because none of the
Shares may be sold, hypothecated or otherwise disposed of unless subsequently
registered under the Securities Act and applicable state securities laws or an
exemption from such registration is available.
 
(g) Prior
Experience. The   Purchaser   has   significant   prior   investment   experience,
including investment in non-listed and non-registered securities.  The Purchaser
has a sufficient net worth to sustain a loss of its entire investment in the
Company in the event such a loss should occur.  The Purchaser’s overall
commitment to investments which are not readily marketable is not excessive in
view of the Purchaser’s net worth and financial circumstances and the purchase
of the Shares will not cause such commitment to become excessive.  This
investment is a suitable one for the Purchaser.
 
(h) Approval. The   Purchaser   understands   that   neither   the   Commission
nor any state securities commission has approved or disapproved of the Shares or
passed upon or endorsed the merits of the Offering or confirmed the accuracy or
determined the adequacy of this Agreement.
 
 
15

--------------------------------------------------------------------------------

 
 
(i) No other documents. In evaluating the suitability of an investment in the
Company, the Purchaser has not relied upon any representation or other
information (oral or written) other than as stated in this Agreement or as
contained in documents so furnished to the Purchaser or its Advisors, if any, by
the Company in writing.
 
(j) General Solicitation.  Such Purchaser is not purchasing the Shares as a
result of any advertisement, article, notice or other communication regarding
the Shares published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.
 
(k) Receipt and Review of SEC Reports.  Each Purchaser represents that such
Purchaser has received and reviewed the SEC Reports and has been given full and
complete access to the Company for the purpose of obtaining such information as
such Purchaser or its qualified representative has reasonably requested in
connection with the decision to purchase the Shares.  Each Purchaser represents
that such Purchaser has been afforded the opportunity to ask questions of the
officers of the Company regarding its business prospects and the Shares as
Purchaser or Purchaser’s qualified representative have found necessary to make
an informed investment decision to purchase the Shares hereunder.  Each
Purchaser acknowledges that it has access to the Company’s publicly available
reports and registration statements filed with the SEC prior to the Closing via
the internet at www.sec.gov.  The Purchaser is satisfied that it has received
adequate information with respect to all matters which it or its Advisors, if
any, consider material to its decision to make this investment.
 
(l) Residence.  Purchaser is presently a bona fide resident of the state or
country represented on the signature page hereof and has no present intention of
becoming a resident of any other state, country, or jurisdiction, and the
address and Social Security Number/National Insurance Number (or other
applicable number) or Employer Identification Number/Corporate Tax Reference
Number (or other applicable number) set forth on the signature page hereof are
Purchaser’s true and correct residential or business address and Social Security
Number/National Insurance Number (or other applicable number) or Employer
Identification Number/Corporate Tax Reference Number (or other applicable
number).
 
(m) U.S. Person If Purchaser is a “U.S. Person,” Purchaser: (i) if an
individual, is at least 21 years of age; (ii) if an individual, is a citizen or
resident of the United States; (iii) has adequate means of providing for
Purchaser’s current needs and personal contingencies; (iv) has no need for
liquidity in Purchaser’s investments; (v) maintains Purchaser’s principal
residence or business at the address shown on the signature page hereof; (vi)
warrants that all investments in and commitments to non-liquid investments are,
and after Purchaser’s acquisition of the Shares will be, reasonable in relation
to Purchaser’s net worth and current needs; and (vii) warrants that any
financial information that is provided herewith by Purchaser, or is subsequently
submitted by Purchaser at the request of the Company, does or will accurately
reflect Purchaser’s financial condition with respect to which Purchaser does not
anticipate any material adverse change.
 
(n) Exemption.  Purchaser agrees and acknowledges that the Company is relying on
exemptions from the registration requirements of the Securities Act and afforded
by applicable state and foreign statutes and regulations.
 
(o) No Public Market. The Purchaser understands that no public market now exists
for any of the securities issued by the Company, that the Company has made no
assurances that a public market will ever exist for the Shares.
 
 
16

--------------------------------------------------------------------------------

 
 
The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.
 
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1 Transfer Restrictions.
 
(a) The Shares may only be disposed of in compliance with state and federal
securities laws.
 
(b) Each Purchaser, severally and not jointly with the other Purchasers, agrees
with the Company that such Purchaser will sell any Shares pursuant to either the
registration requirements of the Securities Act, including any applicable
prospectus delivery requirements, or an exemption therefrom, and that if Shares
are sold pursuant to a registration statement, they will be sold in compliance
with the plan of distribution set forth therein, and acknowledges that the
removal of the restrictive legend from certificates representing Shares as set
forth in Section 3.2 is predicated upon the Company’s reliance upon this
understanding.
 
4.2 Reporting Status.  Until the date on which the Purchasers shall have sold
all the Shares (the "Reporting Period"), the Company shall timely file all
reports required to be filed with the SEC pursuant to the 1934 Act, and the
Company shall not terminate its status as an issuer required to file reports
under the 1934 Act even if the 1934 Act or the rules and regulations thereunder
would no longer require or otherwise permit such termination.
 
4.3 Integration.  The Company shall not sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in Section
2 of the Securities Act) that would be integrated with the offer or sale of the
Shares in a manner that would require the registration under the Securities Act
of the sale of the Shares.
 
4.4 Indemnification of Purchasers.  Subject to the provisions of this Section
4.4, the Company will indemnify and hold each Purchaser and its directors,
officers, shareholders, members, partners, employees and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against the
Purchaser Parties in any capacity, or any of them or their respective
Affiliates, by any stockholder of the Company who is not an Affiliate of such
Purchaser Party, with respect to any of the transactions contemplated by the
Transaction Documents (unless such action is based upon a breach of such
Purchaser Party’s representations, warranties or covenants under the Transaction
Documents or any agreements or understandings such Purchaser Party may have with
any such stockholder or any violations by such  Purchaser Party of state or
federal securities laws or any conduct by such Purchaser
 
 
17

--------------------------------------------------------------------------------

 
 
Party which constitutes fraud, gross negligence, willful misconduct or
malfeasance).  If any action shall be brought against any Purchaser Party in
respect of which indemnity may be sought pursuant to this Agreement, such
Purchaser Party shall promptly notify the Company in writing, and the Company
shall have the right to assume the defense thereof with counsel of its own
choosing reasonably acceptable to the Purchaser Party.  Any Purchaser Party
shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Purchaser Party except to the extent that (i)
the employment thereof has been specifically authorized by the Company in
writing, (ii) the Company has failed after a reasonable period of time to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of counsel, a material conflict on any material issue between
the position of the Company and the position of such Purchaser Party, in which
case the Company shall be responsible for the reasonable fees and expenses of no
more than one such separate counsel.  The Company will not be liable to any
Purchaser Party under this Agreement (y) for any settlement by a Purchaser Party
effected without the Company’s prior written consent, which shall not be
unreasonably withheld or delayed; or (z) to the extent, but only to the extent
that a loss, claim, damage or liability is attributable to any Purchaser Party’s
breach of any of the representations, warranties, covenants or agreements made
by such Purchaser Party in this Agreement or in the other Transaction
Documents.  The indemnification required by this Section 4.4 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or are incurred.  The indemnity
agreements contained herein shall be in addition to any cause of action or
similar right of any Purchaser Party against the Company or others and any
liabilities the Company may be subject to pursuant to law.
 
4.5 Reservation and Listing of Shares.
 
(a) Following the Closing, the Company shall maintain a reserve from its duly
authorized shares of Common Stock for issuance pursuant to the Transaction
Documents in such amount as may then be required to fulfill its obligations in
full under the Transaction Documents.
 
(b) If, on any date following the Closing, the number of authorized but unissued
(and otherwise unreserved) shares of Common Stock is less than the Required
Minimum on such date, then the Board of Directors shall use commercially
reasonable efforts to amend the Company’s certificate or articles of
incorporation to increase the number of authorized but unissued shares of Common
Stock to at least the Required Minimum at such time, as soon as practicable.
 
(c) The Company shall, if applicable: (i) in the time and manner required by the
principal Trading Market, prepare and file with such Trading Market an
additional shares listing application covering a number of shares of Common
Stock at least equal to the Required Minimum on the date of such application,
(ii) take all steps necessary to cause such shares of Common Stock to be
approved for listing or quotation on such Trading Market as soon as possible
thereafter, (iii) provide to the Purchasers evidence of such listing or
quotation and (iv) maintain the listing or quotation of such Common Stock on any
date at least equal to the Required Minimum on such date on such Trading Market
or another Trading Market.
 
4.6 Form D; Blue Sky Filings.  The Company agrees to timely file a Form D with
respect to the Shares as required under Regulation D and to provide a copy
thereof, promptly upon request of any Purchaser. The Company shall take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for, or to qualify the Shares for, sale to the Purchasers at the
Closing under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of any Purchaser.
 
 
18

--------------------------------------------------------------------------------

 
 
4.7 Independent Nature of Purchasers' Obligations and Rights.  The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under any
Transaction Document.  The decision of each Purchaser to purchase Shares
pursuant to the Transaction Documents has been made by such Purchaser
independently of any other Purchaser and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company which may have been made or given by any
other Purchaser or by any agent or employee of any other Purchaser, and no
Purchaser and none of its agents or employees shall have any liability to any
other Purchaser (or any other Person) relating to or arising from any such
information, materials, statements or opinions.  Nothing contained herein or in
any other Transaction Document, and no action taken by any Purchaser pursuant
hereto or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Purchaser acknowledges that no other Purchaser has
acted as agent for such Purchaser in connection with making its investment
hereunder and that no Purchaser will be acting as agent of such Purchaser in
connection with monitoring its investment in the Shares or enforcing its rights
under the Transaction Documents.  Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any Proceeding for such purpose.   It is expressly
understood and agreed that each provision contained in this Agreement is between
the Company and a Purchaser, solely, and not between the Company and the
Purchasers collectively and not between and among the Purchasers.
 
ARTICLE V.
MISCELLANEOUS
 
5.1 Termination.  This Agreement may be terminated by any Purchaser, as to such
Purchaser’s obligations hereunder only and without any effect whatsoever on the
obligations between the Company and the other Purchasers, by written notice to
the other parties, if the Initial Closing has not been consummated on or before
19th June, 2014; provided, however, that such termination will not affect the
right of any party to sue for any breach by any other party (or parties).
 
5.2 Fees and Expenses.  The Company may compensate selected individuals
affiliated with the Company and or broker-dealers ("Agents") who are members of
the Financial Industry Regulatory Authority (“FINRA”) a cash commission equal to
10% of the aggregate purchase price of the Notes sold in the Offering (the
“Agent Fee”).  Except as expressly set forth in the Transaction Documents to the
contrary, each party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement.  The Company shall pay all stamp taxes and other
taxes and duties levied in connection with the delivery of any Shares to the
Purchasers.
 
5.3 Entire Agreement.  The Transaction Documents, together with the exhibits
thereto, contain the entire understanding of the parties with respect to the
subject matter hereof and thereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents and exhibits.
 
5.4 Notices.  All notices and other communications given or made pursuant to
this Agreement will be in writing and will be deemed effectively given: (i) upon
personal delivery to the party to be notified; (ii) when sent by confirmed
electronic mail or facsimile, if sent during normal business hours of the
recipient, and if not so confirmed, then on the next business day; (iii) five
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid; or (iv) one day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt.  All communications
 
 
19

--------------------------------------------------------------------------------

 
 
will be sent to: (x) the Company at the address set forth in the introductory
paragraph of this Agreement, Attention: Chief Executive Officer or facsimile
number 1-504-299-3411 Attention: Freedom Petroleum Inc; and (y) the Purchasers
at the addresses set forth on the signature page of this Agreement, (or at such
other addresses as will be specified by notice given in accordance with this
Section 5.4).
 
5.5 Amendments; Waivers.  Except as otherwise provided herein, any term of this
Agreement may be amended, and the observance of any term of this Agreement may
be waived (either generally or in a particular instance, either retroactively or
prospectively, and either for a specified period of time or indefinitely), with
the written consent of the Company and the Purchasers, or, to the extent such
amendment affects only one Purchaser, by the Company and such individual
Purchaser.  Any amendment or waiver effected in accordance with this Section
shall be binding upon each future holder of any security purchased under this
Agreement (including securities into which such securities have been converted)
and the Company. No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of any party to exercise any right hereunder in any manner impair the
exercise of any such right.
 
5.6 Headings.  The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.
 
5.7 Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.  The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger).  Any
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers any Shares, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Shares, by the provisions of the Transaction Documents that apply to the
“Purchasers.”
 
5.8 No Third-Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.10.
 
5.9 Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Nevada, without regard to the principles of conflicts of law thereof.  Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in Clark County.  Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in Clark County
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.
 
 
20

--------------------------------------------------------------------------------

 
 
5.10 Survival.  The representations and warranties contained herein shall
survive the Closing and the delivery of the Shares.
 
5.11 Execution.  This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
 
5.12 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
5.13 Rescission and Withdrawal Right.  Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, including
any cure periods, then such Purchaser may rescind or withdraw, in its sole
discretion from time to time upon written notice to the Company, any relevant
notice, demand or election in whole or in part without prejudice to its future
actions and rights; provided, however, that in the case of a rescission of a
conversion of Notes or exercise of Warrants, the applicable Purchaser shall be
required to return any shares of Common Stock subject to any such rescinded
conversion notice or exercise notice concurrently with the return to such
Purchaser of the aggregate conversion price paid to the Company for such shares
and the restoration of such Purchaser’s right to acquire such shares pursuant to
such Purchaser’s Note or Warrant (including, issuance of a replacement warrant
certificate evidencing such restored right).
 
5.14 Replacement of Shares.  If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, the Company shall issue or cause
to be issued in exchange and substitution for and upon cancellation thereof (in
the case of mutilation), or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction.  The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Shares.
 
5.15 Remedies.  In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.
 
 
21

--------------------------------------------------------------------------------

 
 
5.16 Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.
 
5.17 Construction. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments thereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement.
 
5.18 WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVE FOREVER
TRIAL BY JURY.
 
5.19SIGNATURE PAGE.  It is hereby agreed that the execution by a Purchaser of
this Agreement, in the place set forth herein, will constitute agreement to be
bound by the terms and conditions hereof.  It is hereby agreed by the parties
hereby that the execution by the Purchaser of this Agreement, in the place set
forth herein below, will be deemed and constitute the agreement by the Purchaser
to be bound by all of the terms and conditions hereof, as well as by all of the
other documents constituting the Transaction Documents and will be deemed and
constitute the execution by the Purchaser of all such Transaction Documents
without requiring the Purchaser's separate signature on any of such Transaction
Documents.
 


 
(Signature Pages Follow)
 

 
22

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
FREEDOM PETROLEUM INC.
 
 
 
 
By:_____________________________
     Name: Anton Lin,
     Title:  Chief Executive Officer
 
 
With a copy to (which shall not constitute notice):
 
Hunter Taubman Weiss
130 W. 42nd Street, Suite 1050
New York, NY 10036
 
 
 
 

 

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]
 


 
23

--------------------------------------------------------------------------------

 

PURCHASER SIGNATURE PAGE TO
PURCHASE AGREEMENT


Purchaser hereby elects to purchase a total of $150,000.00 Shares.


Date (NOTE: To be completed by the Purchaser): _________________, 2014




If the Purchaser is an INDIVIDUAL, and if purchased as JOINT TENANTS, as
TENANTS IN COMMON, or as COMMUNITY PROPERTY:
 







     
Print Name(s)
 
Social Security Number(s)
                 
Signature(s) of Purchaser(s)
 
Signature
                 
Date
 
Address
     
If the Purchaser is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY or
TRUST:
                     
Name of Partnership,
 
Federal Taxpayer
Corporation, Limited
 
Identification Number Liability Company or Trust
           
By:
   
Name:
 
State of Organization
Title:
                     
Date
 
Address
      AGREED AND ACCEPTED:                 By:     SIGNATURE:     Name:   Date
Title:    





 
24

--------------------------------------------------------------------------------

 

Section A –  Form of Payment –  Check or Wire Transfer




 
____ Check payable to “FREEDOM PETROLEUM, INC..” included with this Purchaser
Signature Page.
 
X       Wire funds to:


Freedom Petroleum Inc


 
 
 
 
Section B –  Securities Delivery Instructions (check one)
 
 
 
____ Please deliver my Shares to the address listed in the above Investor
Profile.
 
X      Please deliver my Shares to the below address:
 


               

 
               
                
               


               



 
 
25

--------------------------------------------------------------------------------

 

SCHEDULE A
 
SCHEDULE OF PURCHASERS
 
Purchaser
 
Purchase Price/Amount of Note
 
 
$150,000.00
                             




 
 
26

--------------------------------------------------------------------------------

 

EXHIBIT A


REGULATION S
ACKNOWLEDGEMENT FORM


Name of Recipient:                                                              


Freedom Petroleum, Inc.
650 Poydras Street, Suite 1400, Office 15
New Orleans, LA 70130


Ladies and Gentlemen:


1.  
Purchaser.  I (sometimes referred to herein as the "Purchaser") hereby agree to
purchase the Shares pursuant to Regulation S from Freedom Petroleum, Inc., a
Nevada corporation (the "Company”), on the terms and conditions described
herein.



2.  
Disclosure. (a) I understand that this offering is made outside the United
States and may not be made to any “U.S. person” as defined in Rule 902(k) under
the Securities Act of 1933, as amended (“Securities Act”) (a “Non-U.S.
Person”);  (b)  The Company may not register any transfer of the Shares not made
in accordance with Regulation S of the Securities Act (“Regulation S”), pursuant
to registration under the Securities Act, or pursuant to an available exemption
to registration; provided, however, that if the Shares are in bearer form or
foreign law prevents the Company from refusing to register the Shares transfers,
other reasonable procedures are implemented to prevent any transfer of the
Shares not made in accordance with the Provisions of Regulation S.



3.  
Purchaser Representations and Warranties. I acknowledge, represent and warrant
to, and agree with, the Company as follows:



(a)  
(i) my principal address is outside the United States, (ii) I was located
outside the United States at the time any offer to buy the Shares was made to me
and at the time that the buy order was originated by me, and (iii) I am not a
“U.S. person” (as defined in Rule 902(k) under the Securities Act;

(b)  
Any purchase of the Shares by me will be for my own account or for the account
of one or more other Non U.S. Persons located outside of the United States at
the time any offer to buy the Shares was made and at the time that the buy order
was originated by me;

(c)  
I and any accounts for which I am acting are acquiring the Shares for investment
purposes and not with a view to distribution thereof or with any present
intention of offering or selling any of the Shares in violation of the
Securities Act;

(d)  
I will not engage in hedging transactions involving the Shares unless in
compliance with the Securities Act;

(e)  
I  understand that the Shares are being offered in a transaction not
involving  any public offering within the United States within the meaning of
the Securities Act and that the Shares have not been registered under the
Securities Act and that the Shares will bear the following legend:

 
 
 
27

--------------------------------------------------------------------------------

 
 
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED.  THE SHARES WERE ISSUED IN A
TRANSACTION EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
PURSUANT TO REGULATION S PROMULGATED UNDER IT.  THE SHARES MAY NOT BE OFFERED OR
SOLD IN THE UNITED STATES UNLESS REGISTERED UNDER THE SECURITIES ACT OR AN
EXEMPTION FROM REGISTRATION IS AVAILABLE.  TRANSFERS OF THE SHARES REPRESENTED
BY THIS CERTIFICATE MAY NOT BE TRANSFERRED EXCEPT IN ACCORDANE WITH THE
PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT,
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION.  FURTHER, HEDGING
TRANSACTIONS WITH REGARD TO THE SHARES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE SECURITIES ACT.


(f)  
I agree to resell the Shares only in accordance with the provisions of
Regulation S pursuant to registration under the Securities Act, or pursuant to
an available exemption from registration;

(g)  
I acknowledge that you, the Company and others will rely upon my confirmation,
acknowledgments and agreements set forth herein and I agree to notify you
promptly if any of my representations or warranties herein cease to be accurate
and complete; and

(h)  
I understand that the Company is entitled to rely upon this Acknowledgment and
is irrevocably authorized to produce this Acknowledgment or a copy hereof to any
interested party in any administrative or legal proceeding or official inquiry
with respect to the matters covered hereby.





Date:




__________________________
Recipient Signature


___________________________
Recipient Name (Please print)


 
Address to which correspondence should be directed:


 
______________________________________________________
 


______________________________________________________



 
 
28

--------------------------------------------------------------------------------

 
